Citation Nr: 1703587	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  16-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to September 24, 1997, for the award of service connection for dementia, anxiety and major depressive disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to July 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto, Rico.  In that decision, the RO effectuated a June 2011 Board decision that granted service connection for the Veteran's psychiatric disorder, diagnosed as dementia, anxiety and major depressive disorder, effective September 24, 1997, and awarded a 100 percent disability rating.  The Veteran appealed the effective date assigned for the award of service connection.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued on May 5, 1967, the Board denied service connection for a nervous condition.

2.  On December 5, 1972, the Veteran filed a claim that can reasonably be construed as a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder; the claim was still pending at the time of the award of service connection in the June 2011 Board decision.

3.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for a nervous disorder after the May 1967 Board decision and prior to December 5, 1972.




CONCLUSION OF LAW

The criteria for an effective date of December 5, 1972, but no earlier, for the award of service connection for an acquired psychiatric disorder, variously diagnosed as dementia, anxiety and major depressive disorder, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the award of service connection for his acquired psychiatric disorder from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for an acquired psychiatric disorder was granted and an effective date was assigned in the February 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran is awarded the earliest possible effective date under VA regulations herein, namely the date of receipt of his claim to reopen for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the electronic record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

In sum, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran is seeking an effective date prior to September 24, 1997 for the award of service connection for his acquired psychiatric disorder.  Specifically, the Veteran seeks an effective date of the December 1, 1972, the date of a claim for pension from the Veteran's then representative.  The Veteran, through his representative, asserts that such clam can reasonably be construed as a claim seeking compensation benefits, i.e. service connection, as well.  The Board notes that although the statement was dated December 1, 1972, it was date- stamped received by the RO on December 5, 1972.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet.App. 196, 199 (1992).  To determine when a claim was received, the Board must review all communication in the claims file that may be construed as an application for a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. §  3.151(a).  However, a claim for pension is not necessarily a claim for compensation.  In Stewart v. Brown, 10 Vet. App. 15   (1997), the United States Court of Appeals for Veterans Claims (Court) explained that the phrase "may be considered" in 38 C.F.R. §  3.151(a) is discretionary rather than mandatory, and further clarified that VA should consider a veteran's claim for pension as a claim for compensation where VA is on notice that the appellant has a well-supported claim and might be eligible for either benefit.

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii). 

A claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which the claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability. See Ingram v. Nicholson, 21 Vet. App. 232 (2007); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).

By way of background, the Veteran previously filed a claim for service connection for a psychiatric disorder.  Such claim was denied by the RO in April and May 1966 rating decisions.  The Veteran appealed these determinations to the Board.  In a May 5, 1967 decision, the Board denied the Veteran's claim for service connection for a nervous disorder.  As the Veteran did not appeal the Board's decision to the Court, the Chairman did not order reconsideration of such decision, and no other exception to finality is applicable, the Board's May 1967 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Subsequently, on December 5, 1972, the RO received a December 1, 1972 claim seeking reconsideration of the Veteran's pension claim.  In support of this claim, the Veteran submitted a November 1972 medical certificate from a private physician.  The certificate observed that the Veteran had reported being extremely nervous since he was in the army.  The physician diagnosed depressive reaction, severe (psychotic?).  Importantly, the physician also stated that the connection of the Veteran's depressive reaction to his military service should be strongly considered. 

Although the Veteran did not expressly seek service connection compensation benefits in his December 1972 claim, in light of the physician's statement, VA was clearly put on notice that the Veteran had a well-supported claim and might be eligible for either benefit.  See Stewart, cited above.  In turn, the December 1972  claim can reasonably be construed as a claim for pension and compensation.  In a January 1973 determination, the RO expressly denied the Veteran's pension claim finding that he was not permanently and totally disabled.  The RO also denied an increased rating for the Veteran's service-connected conditions.  However, there is nothing in this decision that can be considered as having put the Veteran on notice that his claim for compensation was also adjudicated and denied.  Thus, as the RO never previously adjudicated the compensation service connection claim for a psychiatric disorder, the claim remained open until it was granted by the Board in June 2011.  See Ingram, cited above.  Accordingly, as the claim remained pending, the appropriate effective date for the award of service connection is the date of the claim to reopen, December 5, 1972.  The Board recognizes that the Veteran's representative has requested an effective date of December 1, 1972, the date of the claim.  However, the appropriate effective date is date of the receipt of an application, not the date of the document.  38 U.S.C.A. § 5110(a); 38 C.F.R.  § 3.400.    

Moreover, the Board also finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's claim to reopen in December 1972.  In this regard, there were no submissions by the Veteran between the May 1967 Board decision and the December 1972 claim that could reasonably be construed as a claim for service connection.  Significantly, the Veteran and his representative have not asserted that there was a claim submitted prior to the December 1972 claim.  As such, an effective date prior to December 5, 1972 is not warranted.  

Hence, the December 5, 1972 date of receipt of the Veteran's claim to reopen is the earliest date on which the grant of service connection for an acquired psychiatric disorder may become effective.  See 38 C.F.R. § 3.400(b)(2); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  In conclusion, when resolving all benefit of the doubt in favor of the Veteran, the evidence supports the assignment of an effective date of December 5, 1972, but no earlier, for the grant of service connection for dementia, anxiety and major depressive disorder.  

In light of the Board's decision herein, the RO will assign the disability rating from the new effective date when implementing this award.  

ORDER

An effective date of December 5, 1972, but no earlier, for the grant of service connection for dementia, anxiety and major depressive disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


